Citation Nr: 0409681	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West 
Virginia



THE ISSUE

Entitlement to an increased rating for residuals of lumbosacral 
strain, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from April 1983 to April 1986.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefit sought.  

The case was previously before the Board in August 2000 and 
January 2002, at which time it was Remanded for additional 
development of the record and for a comprehensive medical 
examination.  The requested development having been completed, the 
case is once again before the Board for appellate consideration of 
the issue on appeal. 

When the case was last before the Board in January 2002, a claim 
of entitlement to a temporary total rating following surgery was 
referred to the RO for disposition; however, it appears that the 
RO still has not taken any action on this matter.  Therefore, the 
claim is again referred to the RO for disposition as appropriate.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the VCAA 
(Veterans Claims Assistance Act of 2000), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).

Since the enactment of the VCAA, the RO has not notified the 
veteran of what information and evidence is necessary to 
substantiate his claim and which portion of any such information 
or evidence is to be provided by him and which portion must be 
provided by VA in the context of the increased rating issue on 
appeal.  The December 2002 letter sent to the veteran failed to 
discuss what the evidence must show to establish entitlement to an 
increased rating for the service-connected lumbosacral strain.    

The criteria for evaluating spine disabilities were revised, 
effective September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 
2003).  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  On remand, the RO must consider the 
applicability of these new rating criteria.  

Accordingly, the Board remands this case for the following: 

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Such notice should specifically apprise 
him of the evidence and information necessary to substantiate his 
claim for an increased rating, inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information 
and request that he provide VA with any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  When the above developments have been completed, the case 
should be reviewed by the RO.  The RO should readjudicate the 
claim for an increased rating for the service-connected 
lumbosacral strain in accordance with Karnas, with consideration 
of all revisions to the Rating Schedule since the veteran's claim 
was initiated.  If the decision remains adverse to the appellant, 
he and his representative should be afforded a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


